Title: To Alexander Hamilton from Caleb Swan, 26 May 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia May 26. 1800.
          
          As there is no deputy pay master at Harpers Ferry, I wish to be informed to whom I shall transmit the bounty money for four Companies as directed by your Letter of the 23d. instant.
          I wish also to be informed, whether it was intended that the bounty money Ordered to Lieutenant Richmond — to be for four Companies, including 1960 dollars which I paid to him on the 28 of last month, for two full Companies, or whether it is to be in addition to that sum.
          I have the honor to be Sir yr Mo. obt Sert
          
            C: Swan PMG
          
          Genl Hamilton Plainfield.
        